Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Pingping Wang, Reg. No. L1157, on 08/30/2021, following an interview with Pingping on 08/27/2021.

The following claims have been amended:

1.         (Currently Amended)  A computer-implemented method, in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processing device to cause the processing device to enable a website for a virtual conversation, the method comprising:
            receiving a request for an Internet web page associated with a website from a client device, the web page including a plurality of links, a plurality of first elements, and a plurality of second elements;

analyzing, by the processing device, the web page data according to a data analysis process to produce an organized data set associated with the web page,
wherein the data analysis process comprises: 
identifying the plurality of links, [[a]] the plurality of first elements the plurality of second elements , wherein the plurality of first elements include a search bar, a buy button, and a home button that appear frequently across different web pages, and the plurality of second elements include elements that appear only once and only on a particular web page;
naming each link with one or more valid English words extracted from an HTML code corresponding to each link;
naming each first element with a predetermined name;
naming each second element with [[the]] corresponding link text;
generating, by the processing device, a prompt for being output to the user as audible output based on the organized data set; 
receiving input from the client device provided to the client device in response to the prompt; and
performing, by the processing device, an action based on the input received from the client device, the action including retrieving web page data associated with a new web page based on the selection of a link by the user in response to the prompt.


an analysis system connected to an Internet and comprising a processing device configured to execute software instructions to: 
receive a request for an Internet web page associated with a website from a client device, the web page including a plurality of links, a plurality of first elements, and a plurality of second elements;
retrieve web page data associated with the web page from a device connected to the Internet in response to the request;
identify, by an identification unit, the plurality of links, [[a]] the plurality of first elements the plurality of second elements data, wherein the plurality of first elements include a search bar, a buy button, and a home button that appear frequently across different web pages, and the plurality of second elements include elements that appear only once and only on a particular web page;
name, by a categorization unit, each link, with one or more valid English words from an HTML code corresponding to each link;
name, by the categorization unit, each first element with a predetermined name;  
name, by the categorization unit, each second element with [[the]] corresponding link text;


20.       (Currently Amended)  A client device, comprising:
an audio input device configured to receive audio input from a user;
an audio output device configured to provide audio output to the user;
a memory configured to store software instructions; and
a processing device configured to execute the software instructions to:
receive input data from the audio input device based on an audible message from the user;
identify a web page from the input data, the web page including a plurality of links, a plurality of first elements, and a plurality of second elements;
retrieve web page data associated with the web page from a device connected to the Internet in response to the request;
identifythe plurality of links, [[a]] the plurality of first elements the plurality of second elements , wherein the plurality of first elements include a search bar, a buy button, and a home button that appear frequently across different web pages, and the plurality of second elements include elements that appear only once and only on a particular web page;
name each link with one or more valid English words extracted from an HTML code corresponding to each link;
name each first element with a predetermined name;
name each second element with [[the]] corresponding link text; and
provide output data to the audio output device for providing a prompt based on the identified links and elements to the user as an audible message.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 06/02/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 13, and 20 when taken in the context of the claims as a whole.  Specifically, the combination wherein the web page including a plurality of links, a plurality of first elements, and a plurality of second elements; analyzing, by the processing device, the web page data according to a data analysis process to produce an organized data set associated with the web page, wherein the data analysis process comprises: identifying the plurality of links, the plurality of first elements, and the plurality of second elements from the web page data, wherein the plurality of first elements include a search bar, a buy button, and a home button that appear frequently across different web pages, and the plurality of second elements include elements that appear only once and only on a particular web page; naming each link with one or more valid English words extracted from an HTML code corresponding to each link; naming each first element with a predetermined name; naming each second element with corresponding link text; 

At best the prior arts of record, specifically, Karnati et al. (US 2018/0358022 A1) teaches: methods that increase scalability of voice based network; system includes a data processing system that enable navigating and interacting with digital components such as webpage; data processing system can establish communication session with the computing system; data processing system include voice-based digital assistant; method includes receiving an input audio signal; audio signal detected include “I want a shirt from ABC Co”; the data processing device can identify the content provider as ABC Co and the website, IP address associated with the content provider ABC Co; establish a communication session with the content provider to receive digital component from the content provider; the digital components can be webpages that include graphics, text, hyperlinks, etc.; webpage transmitted in response to the request; render received digital component that includes input fields, buttons, menus, text, links, etc. the digital component can be analyzed with a machine vision component of the navigation component; navigation component can identify components of the digital component by performing machine vision analysis and/ or parsing code of the digital component; identify tags; generate data array by the navigation component; output audio signal “what is your preferred color”; the user’s response “red”; the navigation component generate second data array based on the response; the navigation component can identify the input field and the “buy” button in the headlessly rendered webpage; activate input elements (e.g., navigation or submission buttons) (see [0012], [0032], [0037]-
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 13, and 20 as a whole.

Thus, claims 1-3, 7-8, 11-13, 16-17, and 20 are allowed over the prior arts of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30am - 2:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached at 571 272 7212.  The fax phone number for the organization where this application or proceeding is assigned is 571 483 7388.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.




/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143